Robertson, P.J.
The State is appealing the quashing of an indictment which charged Market with possession of “a dangerous drug, to-wit: ‘amphetamine’ ”. The basis of the trial court’s decision, as gleaned from the docket sheet notes overruling the motion to correct errors, is that amphetamine is not a dangerous drug as defined by IC 1971 16-6-8-2(j), Ind. Ann. Stat. § 35-3332(j), (Burns 1972).
The trial court erred. Skaggs v. State (1973) 260 Ind. 180, 293 N.E.2d 781; State v. Doane (1973) 299 N.E.2d 185; LaDuron v. State (1973), 157 Ind. App. 189, 299 N.E.2d 227.
In view of the result reached other errors raised need not be discussed.
Judgment reversed and remanded for further action consistent with this opinion.
Lowdermilk and Lybrook, JJ., concur.
Note.—Reported at 302 N.E.2d 541.